PER CURIAM.
The petitioner brought his petition as provided under Fla.App.R. 3.16, subd. c, 31 F.S.A. to review a judgment for costs entered by the lower court which provided in part, “It is ordered that, the court feeling that in all equity, the defendants’ costs should not be assessed against the plaintiff, the defendants’ motion be and the same is hereby denied, the plaintiff and defendant to each bear his own costs.”
The respondent was the plaintiff below and the petitioner and his wife were defendants in an action whereby the lower court entered a final summary judgment in favor of the respondent. Subsequently this court rendered its opinion reversing the lower court and remanding the cause for entry of a final summary judgment in favor of the petitioner. Markham v. Gottsegen, Fla.App.1965, 179 So.2d 100.
Under Fla.Stat. S8.04, F.S.A. and Fla. App.R. 3.16, subd. a, the petitioner is entitled to a cost judgment for the following: filing fee to the Appellate Court, $25; filing notice of.appeal, $3.50; and preparation of the record on appeal by the clerk of the lower court, $42.80.
The petitioner took the discovery deposition of the respondent in the proceeding below and said deposition was filed with the lower court and used by both the lower court and this court in the disposition of the cause. Therefore, under Fla.Stat. 58.-13, F.S.A. the petitioner is entitled to a judgment for the cost of the taking of the deposition of the respondent in the amount of $30.55.
All other costs for which the petitioner seeks a judgment are hereby denied and this cause is remanded to the lower court for the entry of a judgment for costs consistent with this opinion.
ALLEN, C. J., and SHANNON and HOBSON, JJ., concur.